Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          04-AUG-2022
                                                          02:11 PM
                                                          Dkt. 5 ODAC


                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                        STATE OF HAWAII,
                 Respondent/Plaintiff-Appellee,

                               vs.

                     MACDON DONNY THROMMAN,
                Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-XX-XXXXXXX; CR. NOS. 3PC15100216K and 3PC16100299K)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Wilson, and Eddins, JJ.,
            and McKenna, J., dissenting separately)

         Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on June 20, 2022, is hereby rejected.

         DATED: Honolulu, Hawaiʻi, August 4, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins